Citation Nr: 9914296	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disorder also 
claimed as herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above noted claim.


FINDINGS OF FACT

1.  In August 1968, the RO denied service connection for a 
low back disorder.  The veteran did not perfect an appeal.

2.  Evidence received since the RO denied the claim in August 
1968 is not so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The RO's August 1968 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 2.302, 
20.1103 (1998).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran initially sought service connection for his back 
disorder in July 1968.  In an August 1968 rating decision, 
the RO denied the veteran's claim, stating that the veteran's 
condition pre-existed service and that his symptoms prior to 
and during service were essentially the same.

The veteran did not initially appeal the RO's decision.  The 
veteran then tried to reopen his case in January 1979, 
without submitting any new evidence.  The RO informed the 
veteran in a February 1979 letter that since the 1-year 
period in which he could appeal the RO's initial rating 
decision had expired, he would have to submit new and 
material evidence to reopen his claim.  The RO erroneously 
included a paragraph that said that the veteran could appeal 
the decision contained in the letter.  The veteran 
subsequently submitted a letter in March 1979 that he 
intended to be a notice of disagreement with the RO's 
February 1979 letter.  In that letter, in an effort to prove 
that his condition was either incurred or aggravated in-
service, the veteran contended that according to the service 
department he was in perfect physical condition when he was 
inducted, but he was discharged as having permanent damage to 
his back less than a year later.  The RO informed the veteran 
in an April 1979 letter that the paragraph that said that he 
could appeal the February 1979 letter was mistakenly included 
and that he could not appeal the decision contained in that 
letter.  The veteran did not respond.

The veteran filed a claim to reopen his case for service 
connection in April 1997 and submitted private medical 
records detailing the medical attention he received for his 
back since his discharge from active service.  The RO denied 
that claim in June 1997 stating that none of the evidence was 
material.

The RO listed the issue as being whether the veteran had 
submitted "new and material evidence to reopen claim for 
service connection for a back disorder (also claimed as 
herniated nucleus pulposus, L5-S1)," in its August 1997 
statement of the case.  The veteran stated in his substantive 
appeal to the Board that, "I want the issue to read not that 
I have submitted new and additional medical evidence to re-
open my claim for service connection but to read if my 
service medical records support the fact that my back 
disorder was aggravated [by] [sic] my active duty service."  
However, the last and final disallowance of the veteran's 
claim for service connection was the July 1968 RO rating 
decision.  The veteran did not perfect an appeal of that 
decision and it became final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  Therefore, the 
RO's June 1997 rating decision as to whether the veteran 
submitted new and material evidence to reopen his claim is 
the only proper subject of this appeal.  The Board's decision 
concerns solely that subject.

An examiner performing a clinical evaluation rated the 
veteran's spine as abnormal on his service entrance 
examination in October 1967.  The examiner included a fairly 
extensive description of the veteran's lower back problems on 
that examination, although his handwriting was almost 
completely illegible.  The veteran stated that he was having 
trouble with his back on that examination and reported a 
history of recurrent back pain.

The veteran's service medical records reveal that the veteran 
reported back pain as early as December 1968.  The veteran 
again complained of pain in his lower back radiating down his 
leg in February 1968.  He reported to the examiner at that 
time that he had a history of low back pain going back for 
one and a half years and that he had no history of antecedent 
trauma.  In March 1968 the veteran was diagnosed as suffering 
from an "old nucleus pulposus, left L5-S1, minimally 
symptomatic."  His activities were restricted at that time 
and he was prohibited from crawling, stooping, running, 
jumping, prolonged standing or marching.

After March 1968, the veteran's back condition continued to 
deteriorate.  An April 1968 service medical entry describes 
"continued low back pain from old ruptured disc."  The 
veteran then was referred to orthopedics for a back brace.  
According to the service medical records, the veteran 
continued to complain of back pain that radiated down his 
left hip and from his left thigh around to his side knee area 
after being fit for the back brace.  

By May 1968 the condition had worsened to the point where the 
veteran was considered a candidate for medical discharge.  An 
entry in the service medical records from May 22, 1968, 
raised the possibility that the veteran was erroneously 
inducted.  Another entry from later in May 1968 reported that 
the veteran possessed a letter from a private medical doctor 
setting forth presumptive evidence of a herniated nucleus 
pulposus prior to induction.  That letter, included with the 
veteran's service medical records, stated that Leonard 
Rosenfeld, M.D., diagnosed the veteran with an early 
herniated intervertebral disc of the lower back on June 21, 
1967.

In June 1968, the veteran was placed on medical hold.  A 
disposition form in that month stated that the veteran was 
being separated from the service.  In a July 1968 medical 
board proceeding, the veteran was deemed medically unfit for 
service due to a herniated nucleus pulposus.  The condition 
was determined by the medical board to have existed prior to 
service and to have not been aggravated by service. Based on 
this information, the RO denied service connection for a 
herniated nucleus pulposus in August 1968.

The veteran filed a claim to reopen his file in April 1997 
and provided a large amount of private medical records from a 
number of different sources.  The records date intermittently 
from March 1988 to March 1997 and detail treatment the 
veteran received for his back problems.  The newly submitted 
private medical reports show a history of accidents that 
contributed to the veteran's present condition.  A report 
from Dr. Ivan Dressner, dated March 30, 1990, states that the 
veteran injured his back on three occasions post-service 
while working for Johanna Farms.  However, no exact dates 
were given for these accidents in Dr. Dressner's report.  
Additionally, the report from Dr. Dressener reveals that the 
veteran fractured his left leg and one rib from a motorcycle 
accident in 1980.  

According to a report received from Dr. Sam Nakla dated June 
12, 1992, the first accident occurred at Johanna Farms when 
the veteran slipped on a wet floor as he was carrying a roll 
of plastic over his head that "weighed over a hundred 
pounds."  That fall resulted in the surgical removal of two 
discs and an approximate two-year absence from work.  While 
Dr. Nakla's report does not give the date the surgery was 
performed, a report received from Dr. Kososky states that the 
surgery was performed in August 1986.  According to Dr. 
Nakla's report, after the veteran went back to work for 
approximately one year in March 1989, he again slipped on a 
wet floor while attempting to unjam a machine.  The fall 
further damaged the veteran's back and, according to Dr. 
Nakla's report, the veteran has since been unable to return 
to work.

The rest of the newly submitted evidence details the state of 
the veteran's back at different times.  Very little other 
information is given detailing the circumstances surrounding 
the three falls that occurred at Johanna Farms.  None of the 
reports mention the state of the veteran's spine prior to his 
induction, nor do they make any connection to an in-service 
injury, nor do they in any way discuss the aggravation of his 
back disorder that he alleges occurred in service.


II.  Legal Analysis

The RO denied the veteran's claim of entitlement to service 
connection for a low back disorder in August 1968.  The 
veteran was given a notice of his appellate rights on August 
8, 1968.  Because the veteran did not perfect an appeal of 
that decision, the rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 2.302, 20.1103 (1998).

The United States Court of Appeals for Veterans Claims, 
formerly the U. S. Court of Veterans Appeals (Court) has held 
that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  VA is directed to consider the evidence 
that has been added to the record since the last final 
disallowance of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996);  see also Manio v. Derwinski, 1 
Vet. App. 140 (1991), in which the Court held that a two-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim must be reviewed on the 
basis of all the evidence, both old and new.

While this case was pending on appeal, a decision of the U. 
S. Court of Appeals for the Federal Circuit ("the Federal 
Circuit") set forth new guidance for the adjudication of 
claims for service connection based on the submission of 
"new and material evidence."  In the case of Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

Precedent decisions of the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, the Board will consider whether 
new and material evidence has been submitted in accord with 
the holding in Hodge, supra.  No prejudice to the appellant 
is exercised by the Board's appellate disposition herein for 
two reasons: (1) the veteran was provided notice of the 
applicable law and regulations pertaining to new and material 
evidence, specifically 38 C.F.R. § 3.156, and, (2) the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.

The evidence received subsequent to August 1968 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection for a disability may be established based 
on aggravation of disease or injury that preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (1998).  Concerning 
item (1), a disorder may be shown to have preexisted service 
if it is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

At the time of the August 1968 rating decision, the veteran's 
claim for service connection for a low back disorder had been 
denied on the grounds that the low back disorder pre-existed 
active service and was not incurred in or aggravated thereby.  
Therefore, in order to be material, there would have to be 
competent evidence showing that the veteran's pre-service low 
back disorder was aggravated during active service; or, in 
the alternative, that it did not pre-exist active service and 
was incurred therein, or was manifest to a degree of 10 
percent within one year after service.  Any "new" evidence 
must be relevant to and probative with respect to these 
issues. 

The veteran's lay statement contained in his March 1979 
letter that he has a current low back disorder that had to 
have its onset during active service, is cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Even assuming that the veteran's statement was 
corroborative instead of cumulative, it is not material, 
e.g., so significant that must be considered in order to 
fairly decide the merits of the claim.  His contention that 
he did not suffer from a low back disorder prior to active 
service is not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, it is not factually correct.  The 
veteran's pre-induction exam noted significant abnormalities 
in his spine and Dr. Rosenfeld diagnosed him as having early-
herniated intervertebral disc of the lower back on June 21, 
1967, prior to his induction to service.
With respect to the post-service medical evidence, the Board 
finds that although it is new, it is not material.  None of 
the medical records discuss the veteran's time on active 
duty.  None of the medical records in any way establish that 
the veteran did not have an injury prior to service.  Nor do 
they establish that his back condition was aggravated during 
service in such a way that was not a natural progression of 
his low back disorder.  Rather, the medical reports deal with 
the history of industrial accidents that have occurred since 
the veteran's discharge that have worsened the veteran's 
condition.  To the extent that the post-service records 
reflect treatment, even if new, they are no way probative 
with respect to the issue of entitlement to service 
connection for a low back disorder, and are therefore not 
material.  This evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The fact that the veteran is presently impaired due 
to a number of medical problems is not a matter in dispute. 

In brief, the Board finds that the evidence associated with 
the veteran's claims folder subsequent to the RO's August 
1968 decision, while new, is not of such a nature as to be 
deemed "so significant that it must be considered in order 
to fairly decided the merits of the [veteran's] claim" for 
aggravation of a low back disorder.  Accordingly, the Board 
must conclude that the veteran's claim for service connection 
has not been reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened, and the appeal is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 


